Citation Nr: 1454529	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  06-27 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia. 

2.  Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and a friend.



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1977 to April 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2006 and April 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, found that new and material evidence had not been submitted to reopen a claim for entitlement to service connection for a nervous condition to include schizophrenia and denied service connection for bronchitis.

The Veteran testified before the undersigned Veterans Law Judge at the RO in May 2009.  A transcript of the hearing is associated with the claims file.  

In July 2009, the Board remanded the claims on appeal.  When the case returned to the Board in January 2011, the claim for service connection for chronic bronchitis was denied.  The Board also reopened and remanded the issue of entitlement to service connection for an acquired psychiatric disorder to include schizophrenia.  The Veteran appealed the Board's denial of service connection for chronic bronchitis to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Court granted a Joint Motion for Remand filed by the parties, vacating and remanding the portion of the January 2011 decision that denied service connection for chronic bronchitis.  The appeal was returned to the Board and in February 2012, the Board remanded the claim for service connection for chronic bronchitis for further development.  Both service connection claims then returned to the Board where they were again remanded in December 2013 for the scheduling of a videoconference hearing.  The claims are once again before the Board for further appellate action. 
In accordance with the Board's December 2013 remand, the Veteran was scheduled to appear at a videoconference hearing before the Board on July 23, 2014.  She was provided notice of the hearing in a June 2014 letter; however, on July 21, 2014, the Board received correspondence from the Veteran's representative cancelling the hearing.  The Veteran has not requested to reschedule the hearing and the Board finds that her hearing request is withdrawn. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets further delay in this case, but finds that additional development is necessary to comply with VA's duty to assist the Veteran in obtaining evidence to substantiate her claims.  The Veteran submitted a medical release form in January 2013 authorizing VA to request records from her private psychiatrist, Dr. Kusuma Rao, dating from January 2012 to January 2013.  The release was accompanied by a letter from the Veteran's representative specifically requesting that VA obtain records from Dr. Rao, but it does not appear any efforts were made to request these records.  The claims file contains records from this provider dated from July 1999 to February 2010.  The Veteran has reported receiving consistent treatment with her private psychiatrist and efforts must be made to procure records from Dr. Rao dated from February 2010 to the present.  See Massey v. Brown, 7 Vet. App. 204 (1994) (VA has a duty to obtain relevant records of treatment reported by private physicians).

A remand is also necessary to obtain an addendum medical opinion from the examiner who conducted the Veteran's August 2013 psychiatric examination.  The August 2013 examiner (and the previous February 2011 VA examiner) opined that the Veteran's schizophrenia did not have its onset during active duty service because her symptoms, such as hearing voices, began after her discharge from active duty service and service treatment records were negative for complaints of psychiatric problems.  Unfortunately, this characterization of the Veteran's service records is not accurate.  On April 1, 1977 the Veteran was seen for complaints of insomnia and chest pain aggravated by emotional problems.  She was prescribed Atarax, an antihistamine that is also used as a sedative to treat anxiety.  The next day, on April 2, 1977, the Veteran again complained of chest pain and shortness of breath.  A mental health consultation was considered, though there is no indication that such a consultation was ever performed.  In any event, it is clear that the Veteran had some indications of mental health problems in April 1977.  The August 2013 VA examiner's opinion was therefore not based on an accurate presentation of the facts in this case and an addendum opinion is required.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

With respect to the claim for entitlement to service connection for chronic bronchitis, there is some evidence that a respiratory disability may have pre-existed active duty service.  Clinical records dated prior to the Veteran's enlistment in the Army note diagnoses of bronchitis as early as 1959, when the Veteran was a child.  The Veteran also reported a history of asthma on the November 1976 enlistment examination report of medical history and has received post-service treatment for chronic bronchitis, chronic obstructive pulmonary disease (COPD), and asthma.  Additionally, she was treated for several episodes of acute respiratory disease during active duty service and diagnosed with bronchitis in April 1977.  A VA examination is therefore necessary to determine the nature and etiology of the claimed bronchitis, to include whether it pre-existed service and was not aggravated therein.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she execute an updated medical release form to authorize VA to obtain medical records from Dr. Kusuma Rao for the period dating from February 2010 to the present.  If a valid medical release form is received, obtain copies of all available treatment records from the identified private physician.  Copies of the records must be associated with the paper or virtual claims file.  All efforts to obtain the records must be documented in the claims file.  

2.  Return the claims file to the VA examiner who performed the August 2013 VA psychiatric 
examination.  If the August 2013 examiner is not available, provide the claims file to an examiner with the appropriate expertise to render the requested medical opinion. 

After reviewing the claims file, the examiner should issue an addendum medical opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's schizophrenia is etiologically related to active duty, to include whether the disability had its onset during military service.  

The addendum medical opinion must be accompanied by a full explanation and basis.  The Veteran's service treatment records indicate that she complained of insomnia and emotional problems on April 1, 1977 and was prescribed Atarax.  A health care provider also considered scheduling a mental health consultation on April 2, 1977 though the record does not indicate whether the consultation was ever scheduled.  Service records therefore include documentation of some complaints possibly indicative of mental health problems. 

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed chronic bronchitis.  After review of the claims file, including the service treatment records, the examiner should offer an opinion addressing whether any currently present respiratory disability:

a)  Clearly and unmistakably (obvious and manifest) existed prior to service;

b)  And if so, whether it clearly and unmistakably (obvious and manifest) did not undergo an increase in severity during service beyond the natural progress of the disease.

c)  If the examiner finds that a respiratory disability did not pre-exist active duty, he or she should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's disability is etiologically related to active duty service, to include the complaints of cough and diagnoses of acute respiratory disease and bronchitis in March and April 1977. 

The bases for all opinions expressed should also be provided.

4.  Readjudicate the claims on appeal.  If the benefits sought remain denied, issue a SSOC before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



